DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	Re 4 and the limitation “return means,” the limitation explicitly uses the term “means” coupled with the functional language “return” and “returning” and thus the limitation “return means” invokes 35 USC 112(f). The specification of the instant application discloses that the corresponding structure to the return means is: a return spring (see page 11, lines 12-13).
	Re 9 and the limitation “locking means,” the limitation explicitly uses the term “means” coupled with functional language “locking” and “able to lock” and thus the limitation “locking means” invokes 35 USC 112(f). The specification of the instant application discloses that the corresponding structure to the locking means is: a push-button (see page 9, lines 17-18); at least one lug (see page 10, lines 26-28). 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation(s): “said complementary arc-shaped portion has a length substantially equal to said main portion” [Claim 3] (figs illustrate 3 and 4 have different radii, which allows 4 to be disposed about 3 within fig 2; 3 extends further past rotational axis of 4 than 4 and thus 3 has greater arc length than 4; as 3 and 4 are illustrated with different radii and arc lengths, 3 and 4 are not illustrated with the same length as required by Claim 3); “return means returning the complementary arc-shaped portion toward the driving position” [Claim 4]; “said return means comprise a return spring” [Claim 5]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 7, 9 is objected to because of the following informalities: “it comprises” should read --the steering wheel comprises--.  Appropriate correction is required.

37 CFR 1.75(c) states: "[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fest (US 1,002,663).
	Re 1, Fest discloses: a steering wheel for a motor vehicle, comprising a hub (3) defining an axis of rotation, a main portion (A) substantially in the shape of an arc of a circle secured to the hub and a complementary arc-shaped portion (B) secured to said main portion, characterized in that said complementary arc-shaped portion (B) has two opposite ends (at which each 8 is disposed) each mounted with the ability to rotate on said main arc-shaped portion, in a manner substantially diametrically opposed (fig 1).
	Re 2, Fest discloses: said main portion (A) defines two free ends (ends of A at which each 8 is disposed), said two opposite ends being mounted for rotation respectively on said two free ends (figs 1 and 5) so that said complementary arc- shaped portion (B) can be pivoted from a driving position (fig 1) in which the main arc-shaped (A) and the complementary arc-shaped portion (B) define a substantially toric convex shape (fig 1), toward a retracted position (figs 3 and 5) in which the 0 (figs 3 and 5 illustrate rotation greater than 900) with respect to the driving position.
	Re 3, Fest discloses: said complementary arc-shaped portion (B) has a length substantially equal to said main portion (A; fig 1 illustrates overall steering wheel divided into halves; page 1, column 1, lines 9-12 describe nearly equal halves).
	Re 7, Fest discloses: two diametrically opposed spokes (fig 1 illustrates two spokes 2) each extending between the hub (3) and the main portion (A), said complementary arc-shaped portion (B) being mounted for rotation on the main portion in the vicinity of said two spokes (hinges rotatable connected A and B adjacent each 2).
	Re 9, Fest discloses: locking means (6/7 or 9/10/11) able to lock the complementary arc-shaped portion in the driving position (figs 1 or 2).
Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrit (US 1,459,957).
	Re 1, Merrit discloses: a steering wheel for a motor vehicle, comprising a hub (center/circular portion from which 12 extends) defining an axis of rotation, a main portion (5) substantially in the shape of an arc of a circle secured to the hub and a complementary arc-shaped portion (4) secured to said main portion, characterized in that said complementary arc-shaped portion (4) has two opposite ends (at which each 6 is disposed) each mounted with the ability to rotate on said main arc-shaped portion, in a manner substantially diametrically opposed (fig 1).
	Re 2, Merrit discloses: said main portion (5) defines two free ends (ends of 5 at which each 6 is disposed), said two opposite ends being mounted for rotation respectively on said two free ends (figs 1-3) so that said complementary arc-shaped 0 (fig 3 illustrates rotation greater than 900) with respect to the driving position.
	Re 3, Merrit discloses: said complementary arc-shaped portion (4) has a length (radial thickness) substantially equal to said main portion (fig 1 illustrates radial thickness of each of 4 and 5 is equal).
	Re 7, Merrit discloses: two diametrically opposed spokes (fig 1 illustrates two spokes 12 disposed adjacent to each 6) each extending between the hub and the main portion (fig 1), said complementary arc-shaped portion (4) being mounted for rotation on the main portion in the vicinity of said two spokes (hinges rotatably connecting 4 and 5 adjacent each spoke 12).
	Re 8, Merrit discloses: the main portion has a closed part (portion extending between spokes and dashed lines, shown below as CP) joining the two diametrically opposed spokes and two free ends (portion of 5 extending beyond dashed line and spokes, shown below as FE) each extending from said closed part on the opposite side of the diametrically opposed spokes (FE extends away from CP past spokes).

    PNG
    media_image1.png
    1087
    1230
    media_image1.png
    Greyscale

	Re 9, Merrit discloses: locking means (9/11/7/8) able to lock the complementary arc-shaped portion in the driving position (figs 1-2).
	Re 10, Merrit discloses: the locking means comprise at least one push-button (9 is push button) installed on the complementary arc-shaped portion (figs 1-2, 9 on 4).
Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eschelbacher (US 2,326,131).
	Re 1, Eschelbacher discloses: a steering wheel for a motor vehicle, comprising a hub (center/circular portion from which spokes extend) defining an axis of rotation, a main portion (13) substantially in the shape of an arc of a circle secured to the hub and a complementary arc-shaped portion (13a) secured to said main portion, characterized 
	Re 3, Eschelbacher discloses: said complementary arc-shaped portion (13a) has a length (radial thickness) substantially equal to said main portion (fig 9 illustrates radial thickness of each of 13 and 13a is equal).
Re 4, Eschelbacher discloses: return means (springs 16) returning the complementary arc-shaped portion (13a) toward the driving position (page 2, column 1, lines 52-58 describe 16 biasing 13a towards driving position).
Re 5, Eschelbacher discloses: said return means comprise a return spring (16 is spring, see fig 11).
Re 6, Eschelbacher discloses: said return spring (16) is secured on the one hand to the main portion and on the other hand to the complementary arc-shaped portion (fig 11; page 2, column 1, lines 52-58). 
	Re 7, Eschelbacher discloses: two diametrically opposed spokes (fig 1 illustrates two spokes disposed adjacent to 14) each extending between the hub and the main portion (fig 9), said complementary arc-shaped portion (13a) being mounted for rotation on the main portion in the vicinity of said two spokes (fig 9).
	Re 8, Eschelbacher discloses: the main portion has a closed part (portion extending between spokes and dashed lines, shown below as CP) joining the two diametrically opposed spokes and two free ends (portion of 13 extending beyond dashed line and spokes, shown below as FE) each extending from said closed part on 

    PNG
    media_image2.png
    745
    802
    media_image2.png
    Greyscale

	Re 9, Eschelbacher discloses: locking means (56) able to lock the complementary arc-shaped portion in the driving position (fig 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656